DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 11/20/2019 and 2/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: base 11 (page 9 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:
Claim 13 recites the limitation "the output" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the thermal conductive" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests replacing “the thermal conductive” with -- a thermal conductivity --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 14-23 depend on claim 13 and inherit the same problem.
Claim 14 recites that the control device [is] operable to ascertain from the thermal conductive of the medium.  It is unclear what is being ascertained.  The examiner has interpreted this limitation to mean that a liquid level is ascertained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15, 17-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0041152 by Schoenberg (“Schoenberg”) in view of U.S. Patent 9,400,204 issued to Schoenberg (“Schoenberg’204”) and U.S. Patent Application Publication 2019/0118527 by Anderson et al. (“Anderson”).

As for claim 13, Schoenberg discloses a device for fill level detection of a medium in containers, comprising:
a plurality of measuring points (24), each measuring point comprising a series circuit of a resistor and of a p-n junction (see Fig. 16), each measuring point (24) connected to an input of a multiplexer (paragraph [0032]), wherein an output of the multiplexer is connected to a control device (paragraph [0032]), wherein the control device (29) is operable to:

determine a medium (i.e. determine the presence of a medium) based at least in part on a temperature-dependent forward voltage of the p-n junction for at least one of the measuring points resulting from a thermal property of the medium (paragraph [0033]), and
ascertain a fill level from the plurality of measuring points (paragraph [0034]).
Schoenberg does not disclose that each measuring point is connected to a reference potential.  Schoenberg discloses that the measuring points use diodes to detect a liquid level (paragraph [0033]).
However, Schoenberg’204 discloses measuring points (401) that are each connected to a reference potential (Ground; see Fig. 4A). Schoenberg’204 discloses that the measuring points use diodes to detect a liquid level (col. 7, lines 30-53).
Because Schoenberg and Schoenberg’204 both disclose measuring points for detecting a liquid level, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the measuring points of Schoenberg’204 (including the connection to the reference potential of ground) for the measuring points of Schoenberg to achieve the predictable result of providing measuring points for detecting a liquid level.
Schoenberg as modified by Schoenberg’204 does not disclose that the control device is operable to supply a voltage to one of the plurality of measuring points connected to the control device via the multiplexer.  Instead, Schoenberg discloses a generic electronic arrangement that supplies a voltage to the measuring points in order to detect a liquid level (Schoenberg: paragraph [0033]).

Because Anderson and Schoenberg both disclose electronic arrangements for detecting a liquid level, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the electronic arrangement of Anderson for the electronic arrangement of Schoenberg to achieve the predictable result of providing an electronic arrangement for detecting a liquid level.

As for claim 14, Schoenberg as modified by Schoenberg’204 and Anderson discloses that the control device (Schoenberg: 29) is operable to heat the medium with the aid of the measuring point (Schoenberg: paragraph [0033]) connected to the control device via the multiplexer, the control device operable to detect a resultant forward voltage of the p-n junction (Schoenberg: paragraph [0033]), the control device operable to ascertain (i.e. determine a liquid level) from the thermal conductivity of the medium based at least in part on a temperature difference (Schoenberg: paragraph [0033]) or to determine a heat capacity of the medium based at least in part on from a temperature increase.



As for claim 17, Schoenberg as modified by Schoenberg’204 and Anderson discloses that the control device is connected to a transceiver of electromagnetic waves or to a data network or to an interface (Schoenberg: 22).

As for claim 18, Schoenberg as modified by Schoenberg’204 and Anderson discloses that the p-n junctions and the resistors of the measuring points are located on a component carrier (Schoenberg: 10).

As for claim 19, Schoenberg as modified by Schoenberg’204 and Anderson discloses that the component carrier is embedded in a plastic or is located in a housing (Schoenberg: 12).

As for claim 20, Schoenberg as modified by Schoenberg’204 and Anderson discloses that the plurality of measuring points are arranged in a tube open in the direction of the medium when the tube is located in the medium (Schoenberg: see Fig. 1).



As for claim 23, Schoenberg as modified by Schoenberg’204 and Anderson discloses that the device for fill level detection is a device for detecting the fill level of a medium (Schoenberg: Abstract) or a device for detecting a fill level of multiple non-miscible media.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0041152 by Schoenberg (“Schoenberg”) in view of U.S. Patent 9,400,204 issued to Schoenberg (“Schoenberg’204”) and U.S. Patent Application Publication 2019/0118527 by Anderson et al. (“Anderson”) as applied to claim 13, further in view of U.S. Patent Application Publication 2010/0244779 by Hara (“Hara”).

As for claim 16, Schoenberg as modified by Schoenberg’204 and Anderson discloses all the limitations of the claimed invention
except that the control device and the multiplexer are connected to an electrical network via a DC-DC converter, wherein the DC-DC converter comprises at least one constant current source.
However, Hara discloses a control device (2) that is connected to an electrical network (6) via a DC-DC converter (1, 16, 19), wherein the DC-DC converter (1, 16, 19) comprises at least one constant current source (16; paragraph [0109]).  Hara discloses 
Hara and the Schooenberg-Schoenberg’204-Anderson combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the DC-DC converter of Hara with the control device and multiplexer of the Schooenberg-Schoenberg’204-Anderson combination by connecting the DC-DC converter upstream the control device as suggested by Fig. 1 of Hara, and that, in combination, the DC-DC converter and the control device and multiplexer merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to combine the DC-DC converter of Hara with the control device and multiplexer of the Schooenberg-Schoenberg’204-Anderson combination to achieve the predictable result of providing electrical power to the control device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0041152 by Schoenberg (“Schoenberg”) in view of U.S. Patent 9,400,204 issued to Schoenberg (“Schoenberg’204”) and U.S. Patent Application Publication 2019/0118527 by Anderson et al. (“Anderson”) as applied to claim 20, further in view of DE 2536821 by Hogrefe (“Hogrefe”) from the IDS dated 11/20/2019.


except that the first tube is arranged in a second tube as recited.
However, Hogrefe discloses a tube (10) that is a first tube (10) arranged in a second tube (7), wherein the second tube (7) comprises at least one opening (8) connecting an interior space of a container and a space between the first tube and the second tube (see Fig. 7).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of Schoenberg, Schoenberg’204 and Anderson by including the second tube as disclosed by Hogrefe in order to protect the first tube (Hogrefe: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853